DETAILED ACTION

Correction of Allowed Claims
	The previous Notice of Allowability incorrectly noted the allowed as including claims 1-13, but claim 6 was previously canceled.  
	Consequently, the correct allowed claims are 1-5, and 7-13.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        6/25/21